Per Curiam,
We find nothing in this record that would justify us in sustaining either of tbe specifications of error. The case was well tried, and the questions involved were correctly decided. For reasons given by tbe learned trial judge in his opinion, we are satisfied he was right in concluding that the plaintiff was entitled to equitable relief, and in adequately providing therefor by the terms of the decree from which tins appeal was taken. There appears to be nothing in any of the questions involved that requires extended discussion.
Decree affirmed and appeal dismissed at appellant’s costs.